1    AARON D. FORD
       Attorney General
2    FRANK A. TODDRE II (Bar No. 11474)
       Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, NV 89101
5    Telephone: (702) 486-3149
     Facsimile: (702) 486-3773
6    E-Mail: ftoddre@ag.nv.gov
     Attorneys for Defendants Romeo Aranas, Isidro Baca,
7    Dwayne Baze, Robert Bannister, Barbara Cegavske,
     Travis Bennett, Stephen Daniels, James Dzurenda,
8    Travis Fratis, Aaron Harroun, Daniel Henson,
     Christopher Jones, Adam Laxalt, Valaree Olivas,
9    Brian Sandoval, Robert Schofield, Holly Skulstad,
     Ronald Waldo, Corrections Officer White and
10   State of Nevada ex rel. Board of Prison Commissioners

11                          UNITED STATES DISTRICT COURT

12                                  DISTRICT OF NEVADA

13   ROY TROST aka DAISY MEADOWS,                     Case No. 3:14-cv-00611-MMD-WGC

14                            Plaintiff,              STIPULATION AND ORDER TO
     v.                                                        DISMISS
15
     STATE OF NEVADA, ex rel., BOARD OF
16   PRISON COMMISSIONERS; BRIAN
     SANDOVAL, In his official capacity; ADAM
17   LAXALT, in his official capacity; BARBARA
     CEGAVSKE, in her official capacity; JAMES
18   DZURENDA, in his official capacity; ISIDRO
     BACA in his individual capacity; ROBERT
19   BANNISTER, in his individual and official
     capacity; REMO ARANAS, in his individual
20   and official capacities; ROBERT
     SCHOFIELD, in his individual capacity;
21   STEPHEN DANIELS, in his individual
     capacity; VALAREE OLIVAS, in her
22   individual Capacity; DWAYNE BAZE in his
     individual and official capacities; RONALD
23   RALDO in his individual and official
     capacities; CHRISTOPHER JONES in his
24   individual capacity; CORRECTIONS
     OFFICER WHITE in his individual capcity;
25   DANIEL HENSON, in his individual
     capacity; TRAVIS BENNETT in his
26   individual capacity; AARON HARROUN, in
     his individual capacity; TRAVIS FRATIS, in
27   his individual capacity; and HOLLY
     SKULSTAD, in her individual capacity;
28
                              Defendants.


30
                                            Page 1 of 2
1          The parties to this action, by their respective counsel, having agreed to the following,
2    hereby stipulate and agree, pursuant to Fed. R. Civ. P. 41(a)(1), that the above-captioned
3    action should be dismissed with prejudice by order of this Court.
4          This Stipulation for Dismissal with Prejudice is executed as part of an out-of-court
5    settlement between the parties. The Court ORDERED that that the stipulation of dismissal
6    be filed with the Court by Friday October 18, 2019. (ECF No. 218).
7          In submitting this stipulation, the parties are in compliance with this Court’s August
8    21, 2019, and September 12 Minute Orders, (ECF No. 216, 218) and do not anticipate the
9    submission of any further documents to this Court.
10         The parties represent and request, to the extent necessary, that any pending motions
11   or hearings be vacated.
12      DATED October 16, 2019.                     DATED October 16, 2019.
13      NEVADA ATTORNEY GENERAL                    MCLETCHIE LAW LLC
14      /s/ Frank A. Toddre II                     /s/Margaret A. McLetchie
        Frank A. Toddre II, NBN 11474              Margaret A. McLetchie, NBN 10931
15      Senior Deputy Attorney General             Alina M. Shell, NBN 11711
        Public Safety Division                     701 East Bridger Ave., Suite 520
16      555 E. Washington Ave. Ste. 3900           Las Vegas, NV 89101
        Las Vegas, NV 89101                        Attorneys for Plaintiff
17      Attorney for Defendants
18

19         IT IS SO ORDERED.
20                     16th
           DATED this ________ day of October, 2019.
21

22                                                  ________________________________________
                                                      UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28


30
                                             Page 2 of 2
